Bok, P. J.,
This is a petition for leave to file written interrogatories under Pa. R. C. P. 4005. No answer was filed.
Interrogatories 6 and 14 ask, among other things, by whom certain expenses were paid, if they were paid. If paid by an insurance company, the information would cause a mistrial. The relevance is questionable in any event. This part of these interrogatories is disapproved.
Interrogatory 7 asks, inter alia, what the reading of X-rays disclosed. Such reading is not a fact but an opinion: See Fetterolf et ux. v. Levick, etc., 80 D. & C. 523 (1952). This part of the interrogatory is disapproved.
Interrogatories 12 and 13 inquire about workmen’s compensation and unemployment compensation benefits. This is irrelevant and is disapproved: See Fetterolf case, supra.
The interrogatories and parts thereof not hereby disapproved are approved, and to that extent the petition is granted.